PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/741,543
Filing Date: 3 Jan 2018
Appellant(s): Deguchi et al.



__________________
Hsin-I Cindy Chen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 19th, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-4, 9-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikehata et al. (US 2013/0112271) with evidentiary reference Prime Polymer (Prime Polypro Product data sheet; March 2008) and further in view of Sebastian et al. (US 6,753,080) and Takagi et al. (US 2013/0236793).
Regarding claims 1, 9-13, and 19, Ikehata discloses a film having an A/B/A structure in which layer A comprises inorganic particles and polyester and layer B comprises a composition containing polyester and a cavity-forming agent (0067). The cavity-forming agent being an incompatible polymer and including polyolefins such as 
Ikehata does not expressly teach the polypropylene having a deflection temperature of 85oC or higher under a load, weight-average molecular weight ranging from 200000 to 400000 or (250000 to 400000 as recited in claim 13) and molecular weight distribution ranging from 2 to 6.
In regards to the deflection temperature, as evidenced by Prime Polymer, F-300SP has a heat deflection temperature of 100oC under a load of 0.45 MPa, overlapping the claimed deflection temperature of 85oC or higher under load in claim 1, 90oC or higher under load in claim 11, and 95oC or higher under load in claim 12.
In regards to the molecular weight, Sebastian, in the analogous field of cavity containing films (column 4, lines 25-30) teaches polypropylene and polyethylene polymers having a molecular weight range from about 5000 to about 500000 and preferably from 19000 to 300000 (column 10, lines 43-47), overlapping the claimed weight-average molecular weight ranging from 200000 to 330000 in claim 1 and 250000 to 330000 in claim 13.

	Sebastian does not disclose the molecular weight being measured by GPC however, an overlapping range would be expected as patentability is not based upon method of measurement but whether or not the property would have been obvious in view of the prior art.
	In regards to the molecular weight distribution, Takagi, in the analogous field of porous polyolefin resin films, teaches a molecular weight distribution (Mw/Mn) of the polypropylene resin of 2.0 to 10.0 and preferably 2.0 to 6.0 (0035), overlapping the claimed distribution ranging from 2 to 5. 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to adjust the molecular weight distribution of the polypropylene of Ikehata to a range of 2.0 to 6.0, as taught by Takagi, as the smaller the Mw/Mn the narrower the molecular-weight distribution and having a Mw/Mn greater than 2.0 is able to be extrusion molded and when lower than 10.0 the low molecular weight component will not become too large (0035).
Ikehata further discloses the film having an apparent specific gravity of 0.8 to 1.3 g/cm3 (0069), overlapping the claimed film having an apparent density ranging from 0.8 to 1.2 g/cm3.

Ikehata does not expressly teach a bending resistance of 10 mN*cm or more or 15 mN*cm or more in each of the longitudinal direction and the lateral direction of the film as recited in claim 1 or 19, respectively. Or the film having an optical density of 0.55 or more (in terms of a value when the film thickness is regarded as 50 µm). However, regarding the bending resistance, Ikehata teaches the films of the prior art having no bending when subjected to strength upon processing tests (0133 and Table 1). Furthermore, regarding the claimed bending resistance or optical density properties, Ikehata discloses the same composition as claimed as well as the same method of formation (specification paragraph 0054), including heating and stretching the film (Ikehata: 0177), therefore, these properties would be expected from the prior art film.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Lastly, applicant defines synthetic paper as a paper-alternative made mainly of synthetic resin, which is better in water resistance, moisture-absorption dimension stability, and surface stability and used for labels, stickers, posters, recording paper, packaging materials and others (see paragraph 0002). Given Ikehata discloses the polyester film for sealing the backside of a solar cell or a laminating material for flexible electronic components (0086) and having a water barrier property (0087) the polyester film of Ikehata is viewed as a synthetic paper in view of applicant’s definition of a synthetic paper.
Alternatively, the recitation in the claims that the cavity-containing polyester film is “composed to function as a synthetic paper” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
            It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that modified Ikehata discloses the cavity-containing polyester film as presently claimed, it is clear that the polyester film of Ikehata would be capable of .
Regarding claim 3, Ikehata discloses the inorganic particles including titanium oxide.
Regarding claims 4 and 18, Ikehata does not expressly teach the film having a color tone b-value of 4 or less as claimed in claim 4 or 3 or less as claimed in claim 18. However, given Ikehata discloses the same composition as claimed as well as the same method of formation (specification paragraph 0054), including heating and stretching the film (Ikehata: 0177), the properties of a color tone b-value of 4 or less and 3 or less would be expected from the prior art film.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Regarding claim 15, Ikehata discloses the inorganic particles including calcium carbonate.
Regarding claim 16, Ikehata discloses the inorganic particles including barium sulfate.
Regarding claim 17, Ikehata discloses the film having an apparent specific gravity of 0.8 to 1.3 g/cm3 (0069), overlapping the claimed film having an apparent density ranging from 0.8 to 1.2 g/cm3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

	Claims 1, 3-4, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikehata with evidentiary reference Prime Polymer in view of Sebastian and Takagi and further in view of Hibiya et al. (US 6,136,420).
Regarding claims 1, 9-13, and 19, Ikehata discloses a film having an A/B/A structure in which layer A comprises inorganic particles and polyester and layer B comprises a composition containing polyester and a cavity-forming agent (0067). The cavity-forming agent being an incompatible polymer and including polyolefins such as polypropylene, given the polypropylene may be used alone, the incompatible polymer is viewed as including 100 wt% of polypropylene (0063 and 0065), overlapping the claimed 90% or more by weight in claim 1. An exemplary polypropylene used in the examples being F-300SP and therefore, it would have been obvious to a person of ordinary skill in the art to have selected F-300SP as the incompatible polymer, as F-
Ikehata does not expressly teach the polypropylene having a deflection temperature of 85oC or higher under a load or weight-average molecular weight ranging from 200000 to 400000 or (250000 to 400000 as recited in claim 13) and molecular weight distribution ranging from 2 to 6.
In regards to the deflection temperature, as evidenced by Prime Polymer, F-300SP has a heat deflection temperature of 100oC under a load of 0.45 MPa, overlapping the claimed deflection temperature of 85oC or higher under load in claim 1, 90oC or higher under load in claim 11, and 95oC or higher under load in claim 12.
In regards to the molecular weight, Sebastian, in the analogous field of cavity containing films (column 4, lines 25-30) teaches polypropylene and polyethylene polymers having a molecular weight range from about 5000 to about 500000 and preferably from 19000 to 300000 (column 10, lines 43-47), overlapping the claimed weight-average molecular weight ranging from 200000 to 330000 in claim 1 and 250000 to 330000 in claim 13.
	A person of ordinary skill in the art before the effective filing date of the claimed would have found it obvious to adjust the molecular weight of the polypropylene of Ikehata to a range of 190000 to 300000, as taught by Sebastian, as this molecular weight range achieves a polymer which is melt processable under the processing conditions (column 10, lines 43-47).

	In regards to the molecular weight distribution, Takagi, in the analogous field of porous polyolefin resin films, teaches a molecular weight distribution (Mw/Mn) of the polypropylene resin of 2.0 to 10.0 and preferably 2.0 to 6.0 (0035), overlapping the claimed distribution ranging from 2 to 5. 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to adjust the molecular weight distribution of the polypropylene of Ikehata to a range of 2.0 to 6.0, as taught by Takagi, as the smaller the Mw/Mn the narrower the molecular-weight distribution and having a Mw/Mn greater than 2.0 is able to be extrusion molded and when lower than 10.0 the low molecular weight component will not become too large (0035).
Ikehata further discloses the film having an apparent specific gravity of 0.8 to 1.3 g/cm3 (0069), overlapping the claimed film having an apparent density ranging from 0.8 to 1.2 g/cm3.
Ikehata does not expressly teach a bending resistance of 10 mN*cm or more or 15 mN*cm or more in each of the longitudinal direction and the lateral direction of the film as recited in claim 1 or 19, respectively. However, Ikehata teaches the films of the prior art having no bending when subjected to strength upon processing tests (0133 and Table 1). Furthermore, Ikehata discloses the same composition as claimed as well as the same method of formation (specification paragraph 0054), including heating and 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Ikehata further does not expressly teach the film having an optical density of 0.55 or more (in terms of a value when the film thickness is regarded as 50 µm).
	Regarding the optical density, Hibiya, in the analogous field of cavity-containing polyester films (column 1, lines 10-15) discloses a polyester laminated film having an optical density of preferably not less than 0.5 (column 8, lines 35-40) overlapping the claimed optical density of 0.55 or more.
	A person of ordinary skill in the art before the effective filing date of the claimed would have found it obvious for the polyester laminate film of Ikehata to have an optical density of 0.5 or more as taught by Hibiya, as an optical density of less than 0.3 may 
Regarding the overlapping ranges discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Lastly, applicant defines synthetic paper as a paper-alternative made mainly of synthetic resin, which is better in water resistance, moisture-absorption dimension stability, and surface stability and used for labels, stickers, posters, recording paper, packaging materials and others (see paragraph 0002). Given Ikehata discloses the polyester film for sealing the backside of a solar cell or a laminating material for flexible electronic components (0086) and having a water barrier property (0087) the polyester film of Ikehata is viewed as a synthetic paper in view of applicant’s definition of a synthetic paper.
Alternatively, the recitation in the claims that the cavity-containing polyester film is “composed to function as a synthetic paper” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
.
Regarding claim 3, Ikehata discloses the inorganic particles including titanium oxide.
	Regarding claims 4 and 18 Hibiya discloses a polyester laminated film having a b value of not more than -1.0 (column 8, lines 20-25) overlapping the claimed b-value of 4 or less claimed in claim 4 and 3 or less claimed in claim 18.
	A person of ordinary skill in the art before the effective filing date of the claimed would have found it obvious for the polyester laminate film of Ikehata to have a b-value of -1.0 or less, as taught by Hibiya, as when the b value is more than -1.0, the color tone of the laminated polyester film may give an adverse influence on that of images printed thereon thereby decreasing quality for printing or copying (column 8, lines 25-30).
	Regarding claim 8, Hibiya discloses the immiscible polymer being a crystalline polypropylene homopolymer (column 5, lines 15-20; i.e., 100 wt% crystalline polypropylene).
	A person of ordinary skill in the art before the effective filing date of the claimed would have found it obvious to include crystalline polypropylene, as taught by Hibiya, for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Regarding claim 15, Ikehata discloses the inorganic particles including calcium carbonate.
Regarding claim 16, Ikehata discloses the inorganic particles including barium sulfate.
Regarding claim 17, Ikehata discloses the film having an apparent specific gravity of 0.8 to 1.3 g/cm3 (0069), overlapping the claimed film having an apparent density ranging from 0.8 to 1.2 g/cm3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ikehata in view of Sebastian in view of Takagi or Ikehata in view of Sebastian in view of Takagi in view of Hibiya as applied to claim 1 above, and further in view of Peiffer et al. (US 2001/0044009).
	Regarding claim 2, modified Ikehata discloses the limitations of claim 1 as discussed above. Ikehata fails to disclose the core layer being formed from 5 to 60 percent by weight of a collected material.
	Peiffer, in the analogous field of polyester laminate films (0001) teaches using 20 to 50 percent by weight reclaim i.e., edge trim or leftover film materials that are recycled and reprocessed (0152).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the core layer of Ikehata to include 20 to 50 percent by weight reclaim material, as taught by Peiffer, to maintain production costs which are comparable with those in the prior art and without adversely affecting the physical properties of the film (0152).

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ikehata in view of Sebastian in view of Takagi as applied to claim 1 above, and further in view of Hibiya et al. (US 6,136,420).
	Regarding claim 8, Ikehata in view of Sebastian in view of Takagi discloses the limitations of claim 1 as discussed above. Ikehata fails to disclose a polypropylene where 95% or more by mole of the polypropylene is crystalline polypropylene.
	Hibiya, in the analogous field of cavity-containing polyester films (column 1, lines 10-15) discloses the immiscible polymer being a crystalline polypropylene homopolymer (column 5, lines 15-20; i.e., 100 wt% crystalline polypropylene).

Regarding the overlapping ranges discussed in claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

(2) Response to Argument

	(A) Response to Appellant’s argument regarding the rejection over Ikehata et al. (US 2013/0112271) with evidentiary reference Prime Polymer (Prime Polypro Product data sheet; March 2008) and further in view of Sebastian et al. (US 6,753,080) and Takagi et al. (US 2013/0236793) or Ikehata with evidentiary reference Prime Polymer in view of Sebastian and Takagi and further in view of Hibiya et al. (US 6,136,420) starting on page 7 of the Brief
	Appellant argues that the rejections are erroneous because Ikehata and Takagi are not analogous art to the claimed invention nor are either reference reasonably pertinent to the problem faced by the inventor. Appellant argues that the claimed 
	It has been held that a prior art reference must either be in the field of appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it is maintained that Ikehata and Takagi are analogous art to the claimed invention. Foremost, it is noted that the claims are not directed to a synthetic paper; moreover, the technical field and industrial applicability as described in the specification are directed to a cavity-containing polyester film having sufficient cavities and excellent in concealing performance and whiteness (see specification paragraph 0001 and 0065). The background discloses synthetic paper being used in products suitable for use as labels, stickers, posters, recording paper, and packaging material (see specification paragraph 0002). Ikehata teaches a polyester film having cavities (0023) and excellent whiteness (0016) clearly being analogues to the claimed invention. Takagi discloses a porous polyolefin resin film used as packing, hygiene, livestock, agricultural, building, medical materials, a separation film, light diffusing plate, and as a separator for a battery (0001). Takagi is analogous art to the claimed invention as it teaches the same film structure (cavity-containing film) as well as being analogous to the disclosed use e.g., packaging.
 
	(B) Response to Appellant’s argument regarding the rejection over Ikehata with evidentiary reference Prime Polymer and further in view of Sebastian and Takagi or Ikehata with evidentiary reference Prime Polymer in view of Sebastian and Takagi and further in view of Hibiya starting on page 11 of the Brief
	Appellant argues that Ikehata does not disclose a content of polypropylene of 90% or more by weight based on total amount of the incompatible resin. Appellant argues that Ikehata teaches polymethylpentene as the sole polymer but that there is no suggestion for polypropylene and that nothing in Ikehata suggests polypropylene would have been a suitable main component of the incompatible resin. And that none of the examples of Ikehata disclose polypropylene being used as anything but an auxillary component.
	A prior art reference is not limited to the disclosed examples and preferred embodiments and are relevant for all they contain (MPEP 2123). Paragraphs 0063-0065 of Ikehata are provided below:
[0063] There is no particular limitation for the thermoplastic resin which is an island component being incompatible with the polyester. Although such a resin may be either a homopolymer or a polymer having a copolymerizing component, a material where polyolefin or polystyrene is a main component is preferred. Further, the polystyrene is not always limited to a homopolymer but may be a copolymerized polymer where various components are copolymerized. 

[0064] A compounding amount of the thermoplastic resin being incompatible with the polymer is preferred to be 1 to 30% by mass and more preferred to be 5 to 18% by mass to the total materials used for the manufacture of the film. When it is less than 1% by mass, there is a limitation for increasing the production amount of the cavities. On the contrary, when it is more than 30% by mass, stretching property of the film is significantly deteriorated and, 

[0065] Examples of the polyolefin include polyethylene, polypropylene, polymethylpentene, various kinds of cyclic olefin polymers and copolymerized products thereof. Among the polyolefins as such, polymethylpentene is preferred since it rarely softens even at high temperature and has an excellent cavity-expressing property. When polymethylpentene is used as a main component of polyolefin, its sole use is not always necessary but other polyolefin may be added also as an auxiliary component. Examples of the resin used as an auxiliary component include polyethylene, polypropylene and products thereof being copolymerized with various components. It is preferred that the amount of the polyolefin added as an auxiliary component does not exceed the adding amount of the resin added as a main component.
	Paragraph 0063 of Ikehata teaches the incompatible thermoplastic resin may be either a homopolymer or polymer where polyolefin or polystyrene is a main component.
Paragraph 0065 teaches that examples of polyolefin include polyethylene, polypropylene, polymethylpentene, various kinds of cyclic olefin polymers and copolymerized products thereof. From paragraphs 0063 and 0065 of Ikehata, it is expressly taught that the incompatible polymer is polyolefin as a main component (0063), an example polyolefin includes polypropylene (0065). Paragraph 0065, and which appellant argues, goes on to teach polymethylpentene being preferred. However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Here, Ikehata does not 

	(C) Response to Appellant’s argument regarding the combination of Sebastian and Takagi starting on page 17 of the Brief
	Appellant further argues that the teachings of Sebastian and Takagi are irrelevant to Ikehata because Ikehata’s film is not composed mainly of polypropylene. Appellant argues that the mere disclosure in the prior art of suitable molecular weight and molecular weight distribution ranges does not mean one skilled in the art would be motivated to employ the claimed values in the prior art. Appellant argues that there is no motivation for one skilled in the art to follow Sebastian and Takagi when practicing Ikehata and that there is no reason to expect the molecular weight of molecular weight distribution in Sebastian of Takagi to effect the moldability of Ikehata’s resin mixture that only contains at most a small amount of polypropylene as the incompatible thermoplastic resin.
	The examiner respectfully disagrees that a person of ordinary skill in the art does not have motivation to employ the claimed molecular weight and molecular weight distribution values of Sebastian and Takagi, respectfully. As discussed in the rejection, 

For the above reasons, it is believed that the rejections should be sustained.

	/ALICIA J SAWDON/	Primary Examiner, Art Unit 1781                                                                                                                                                                                                        

Conferees:
	/FRANK J VINEIS/           Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                             
	/Jennifer McNeil/           Primary Examiner, TC 1700
	

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.